Babnhill, J.,
dissenting. The deceased lived in a shanty car parked on a siding on the east side of the track near Ella Station. There was a main track, sidetrack, and house track. The deceased was carried home by friends about 11:30 on the night of 17 July. He entered his shanty car sometime after 12:00 o’clock. The train, which it is not seriously denied struck him, passed that point about 1:55 a.m., 18 July. The next morning the mangled body of the deceased was found on the east side of the main track near the frog where the sidetrack and house track branch off from the main track. There was evidence that there was no sign on any part of the front part of the engine that it had struck a human being. The first signs found were on the brakehead approximately 35 feet back from the front of the cowcatcher. There were signs between the two main drivewheels and under the cab. The only evidence in the record that the deceased was prone on the track at any time is the evidence of the physician, who testified that in his opinion, from the nature, condition, and position of the wounds, the deceased was lying down upon the track at the time the same were inflicted; that the body was lying between the rails when it was found, and that: “I say that he was lying on the track on account of the wound. We do not know that someone did not throw him under the wheel. We do not know that he did not jump under the train.” There was also evidence that the headlight on the train was in good condition and was on at the time; that the brakes on the train were likewise in good condition, and that the engineer and fireman were keeping a lookout and saw no one.
It is well established in this jurisdiction that negligence on the part of a railroad company is not presumed from the mere fact that the mangled “body of a person is found on or near the track, or from the fact that a train struck a person on the track. Harrison v. R. R., 204 N. C., 718, and cases there cited; Upton v. R. R., 128 N. C., 173; Clegg v. R. R., 132 N. C., 292. To establish negligence in a case of this type, plaintiff is required to prove: (1) That the deceased was down on the track in an apparently helpless condition; (2) that the engineer or fireman saw or, by the exercise of ordinary care in keeping a proper lookout, could have seen the deceased in such position a sufficient distance ahead to stop the train before injuring him; and (3) that the engineer *777failed to exercise ordinary care in stopping bis train and avoiding injury to tbe deceased wbo was at tbe time so situated, as a proximate result of wbicb tbe deceased was killed. Clegg v. R. R., supra; Henderson v. R. R., 159 N. C., 581.
In my opinion tbe evidence relied upon by tbe plaintiff is not sufficient to establish a prima facie case of negligence. Tbat tbe deceased was prone on tbe track at the time be received tbe injuries does not prove, or tend to prove, tbat be was prone on tbe track at tbe time tbe train approached. As stated by tbe physician, we do not know whether be was thrown under tbe wheel or jumped or staggered into tbe train, or stepped in front of tbe train when it was so near tbat it was impossible for tbe train to be stopped. As to when be got on tbe track is left in tbe field of speculation. Tbat bis legs were cut off and one arm and bis bead were severed from the body would seem to indicate, circumstantially at least, tbat be . was prone at tbe instant be received bis wounds, but this could not be held for evidence tbat be was lying on tbe track in an apparently helpless condition not possessed of bis faculties a sufficient distance ahead of tbe train so tbat tbe crew, by tbe exercise of reasonable care, could have seen him in time to stop tbe train and avoid tbe injury.
Tbe evidence offered by tbe plaintiff tends strongly to show tbat this was not tbe fact. There was no sign on tbe front of the train. Tbe first indication tbat tbe train bad come in contact with a human being was at a point 30 or 35 feet back from tbe front. Furthermore, tbe plaintiff offered evidence tending to show tbat tbe engineer and fireman were keeping a lookout and did not see any object on tbe track ahead of tbe train.
Tbe deceased retired to bis shanty after 12:00 o’clock a.m. He was struck by a passing train about 1:55 a.m. When and why be left bis shanty after retiring and just bow and under what conditions be came in contact with tbe passing train is unsolved by this record. An explanation thereof can be arrived at only by speculation and surmise. There is no evidence tending to explain the same.
Tbe record is devoid of any fact or circumstance tending to establish negligence on tbe part of tbe defendant. In my opinion tbe judgment dismissing tbe action as of nonsuit should be sustained.
Stacy, O. J., and 'WinbobNE, J., concur in dissent.